This is an original proceeding by the petitioners, H.M. Shirley and John R. Hickman, to test the constitutionality of House Bill No. 93 of the Sixteenth Legislature, chapter 19, S.L. 1937, page 21.
Under section 11, art. 5, of the Constitution of Oklahoma, Atoka, Bryan and Coal counties constituted the Twentieth senatorial district and were allowed two Senators, and Choctaw, McCurtain and Pushmataha counties constituted the Twenty-Fourth senatorial district and were allowed one Senator. The act now under consideration rearranged the senatorial districts in these six counties by providing that Bryan and Choctaw counties should constitute the Twentieth senatorial district, Pushmataha and McCurtain counties the Twenty-Fourth senatorial district, and Coal and Atoka counties the Thirty-Fifth senatorial district, and that each of said districts should elect one Senator.
The petitioners allege and contend that said act is unconstitutional under our decision in Jones v. Freeman,193 Okla. 554, 146 P.2d 564, and they ask that the respondents be enjoined from holding the elections under said act and that, instead, the Senators from said six counties be elected in the districts as provided in the Constitution.
The act under review was enacted prior to the promulgation of the decision in Jones v. Freeman. In the recent case of Grim v. Cordell, 197 Okla. 144, 169 P.2d 567, we had a similar question under consideration and, following our decision in Jones v. Freeman, we declined to grant relief against an act of the Eighteenth Legislature dividing Beckham, Dewey, Ellis, and Roger Mills counties into two nominating districts. The reasons for withholding relief stated in Jones v. Freeman and Grim v. Cordell apply in the present case, and it is unnecessary to restate those reasons. Relief denied.
GIBSON, C.J., HURST, V.C.J., and OSBORN, BAYLESS, WELCH, and DAVISON, JJ., concur. RILEY, J., dissents.